Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SECURITIES AND EXCHANGE COMMISSION, :

Plaintiff,
Vv.

TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE)

and
KENNETH D. COURTRIGHT, IIL,

Defendants.

 

MELANIE E. DAMIAN, AS RECEIVER OF
TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE),

Plaintiff,
Vv.

CONKLIN WEB PROPERTIES, LLC d/b/a
CONKLIN MEDIA, CONKLIN MEDIA LLC,
CONKLIN & COURTRIGHT LLC,
PROSPECT MX, LLC, DAVE CONKLIN,
JODI CONKLIN, EMILY LASKO

and HALEY HIRTHLER

Defendants.

 

{02154106;v1 }

Civil Action No. 1:19-cv-08454
(filed in the United States District
Court, Northern District of Illinois)

Civil Action No. 20-cv-06297
Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 2 of 9

ORDER
AND NOW, this day of 5 2021, upon
consideration of Plaintiff Melanie E. Damian’s, as Receiver of Today’s Growth Consultant,
Inc. (dba the Income Store) (the “Receiver”) Motion for Substitute Service on Prospect MX,
LLC (the “Motion”), .and finding that cause exists to grant the Motion, it is hereby
ORDERED as follows:
1. The Motion is GRANTED; and .
2. The Receiver may serve Defendant Prospect MX, LLC by sending
the Summons and Complaint by U.S. Mail to Defendant’s address of 202 Little Hill,

Lancaster, PA 17602.

 

JOHN M. GALLAGHER, U.S.D.J

{02154106;v1 } 2
Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 3 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SECURITIES AND EXCHANGE COMMISSION, :

Plaintiff,
Vv.
: Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC. : (filed in the United States District
(dba THE INCOME STORE) : Court, Northern District of Illinois)

and

KENNETH D. COURTRIGHT, II,

 

Defendants.
MELANIE E. DAMIAN, AS RECEIVER OF Civil Action No.:
TODAY’S GROWTH CONSULTANT, INC
(dba THE INCOME STORE), 5:20-cv-006297 (JMG)

Plaintiff,
v.

CONKLIN WEB PROPERTIES, LLC d/b/a
CONKLIN MEDIA, CONKLIN MEDIA LLC,
CONKLIN & COURTRIGHT LLC,
PROSPECT MX, LLC, DAVE CONKLIN,
JODI CONKLIN, EMILY LASKO and
HALEY HIRTHLER,

Defendants.
/

PLAINTIFF’S MOTION FOR SUBSTITUTE
SERVICE ON DEFENDANT PROSPECT MX, LLC

Melanie E. Damian, the court-appointed receiver (“Plaintiff’ or the “Receiver”) of
Today’s Growth Consultant, Inc. (“TGC”) in the above-captioned enforcement action (the “SEC

Action”) moves for approval of a substitute method of service pursuant to 231 Pa. Code Rule
Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 4 of 9

430, for purposes of serving the Summons and Complaint against Defendant Prospect MX, and
states as follows:

1. In December 2020, the Receiver brought suit against defendant Prospect MX
(“Defendant”) to accomplish the ends sought and directed by the District Court in the SEC
Action, which, among other things, appointed Plaintiff as Receiver and authorized her to
commence actions to recover assets of, and for the benefit of, the Receivership Estate. Defendant
received transfers totaling $79,350.00 over a period of nine months from TGC, which transfers
were the proceeds of a fraudulent scheme perpetrated by TGC and its principal Kenneth D.
Courtright, III. Further, Defendant’s receipt of funds from TGC was purportedly in exchange for
internet marketing services that did not provide value to TGC.

Ze The Complaint and Summons listed the address of the Defendant as 210 W. Grant
Street, Lancaster, PA 17603, which is the address that appears on Defendant’s website
(www.prospectmx.com/contact) (the “Website Address”). The Plaintiff retained Seagull Legal
Services, Inc. (the “Process Server”) to attempt service of the Complaint and Summons on
Defendant. However, when the Process Server arrived at the Website Address and made
inquiries as to the Defendant, the Process Server learned that Defendant was not known or found
at the warehouse located there.

3, Plaintiff then completed a Lexis Accurint search, which revealed two additional
possible addresses for Defendant: (1) 221 Rohrerstown Road, Lancaster, PA 17603 (the
“Rohrerstown Address”); and (2) 202 Little Hill, Lancaster, PA 17602, c/o Steve Young,
Defendant’s Co-Founder and CEO (the “CEO Address”).

4. Accordingly, and after review of those search results, the Process Server
attempted service at the Rohrerstown Address, but once again, Defendant was not found in the

shopping center located there.
Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 5of9

5 Following the first two unsuccessful attempts at the Website and Rohrerstown
Addresses, the Process Server completed an additional five (5) attempts to serve Defendant at the
CEO’s Address. On one of these attempts, a female came to the door but refused to open it. She
confirmed from behind the door that it was the residence of Steve Young, Defendant’s CEO and
Co-Founder, but asked the Process Server to leave the papers on the porch, which the Process
Server could not do.

6. The Process Server has made seven attempts on various days, and at significant
expense to Plaintiff, to serve Defendant at three different addresses, but has been unsuccessful.
As set forth in the attached affidavit of the Process Server, Steve Young indeed appears to reside
at the CEO Address but appears to be evading service by refusing to answer the door. See
Affidavit of Due Diligence, attached as Exhibit A.

4 As explained above and supported by the attached affidavit, a diligent inquiry as
to the location of Defendant has been made, and reasonable efforts to serve Defendant have been
unsuccessful. Plaintiff has exercised significant diligence in the effort to serve Defendant.

8. Having exercised significant diligence over the last four months to have
Defendant served, and in light of the pandemic which has resulted in many individuals, perhaps
including Steve Young, isolating at home and not answering the door, it is proper and
appropriate to effect substitute service of the Summons and Complaint via U.S. Mail. This would
be consistent with the language of 231 Pa. Code Rule 430, which provides:

(a) If service cannot be made under the applicable rule the plaintiff may move

the court for a special order directing the method of service. The motion shall be

accompanied by an affidavit stating the nature and extent of the investigation

which has been made to determine the whereabouts of the defendant and the
reasons why service cannot be made.
Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 6 of 9

9. Accordingly, Plaintiff requests that she be allowed to serve Defendant by sending

the Summons and Complaint by U.S. Mail to the address of Defendant’s CEO and Co-Founder

Steve Young, as well as through any other method which the Court may be direct.

WHEREFORE, Plaintiff Melanie E. Damian, as the Court-appointed Receiver of TGC,

respectfully requests on Order granting the following relief:

a) That substitute service on Defendant be permitted, with a Summons
and Complaint served by U.S. Mail as proposed above; and

b) That the Court grant all other relief that it deems appropriate.

Dated: April 19, 2021

SEMANOFF ORMSBY
GREENBERG & TORCHA, LLC

/s/ Stephen C. Goldblum

STEPHEN C. GOLDBLUM, ESQ.

2617 Huntingdon Pike

Huntingdon Valley, PA 19006

(215) 887-0200

sgoldblum@sogtlaw.com

Co-Counsel for Plaintiff Melanie E. Damian,
as Court-Appointed Receiver

and
DAMIAN & VALORI LLP

/s/ Kenneth D. Murena
Kenneth Dante Murena
Florida Bar No. 147486
Kmurena@dvllp.com
Christine M. Dimitriou
Florida Bar No. 99381
cdimitriou@dvllp.com
1000 Brickell Avenue, Suite 1020
Miami, Florida 33131
Telephone: (305) 371-3960
Facsimile: (305) 371-3965

Co-Counsel for Plaintiff Melanie E. Damian,
as Court-Appointed Receiver (Admitted Pro Hac
Vice)

4
Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 7 of 9

EXHIBIT “A”
   

Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 8 of 9

EXHIBIT A
Affidavit of Process Server

United States District Court- Eastern District of Pennsylvania
Case Number: 5:20-CV-6297-JMG

Melanie E. Damian v. Conklin Web Properties, LLC etal

I, Joseph Valentine, being duly sworn, depose and say I attempted to serve and make
known to Prospect MX, LLC with a Summons & Complaint in the manner described
below:

Attempted to serve at 210 W. Grant St., Lancaster, PA 17603 on 12/19/2020 at 12:20pm and
company was not found or known at warehouse located there.

Attempted to serve at 221 Rohrerstown Rd., Lancaster, PA 17603 on 2/5/2021 at 1:25pm and
company was not found in shopping center.

Attempted to serve at 202 Little Hill, Lancaster, PA 17602 c/o Steve Young on 2/19/2021 at
6:00pm but got no answer at residence, did see package with his name cn it.

Attempted to serve at 202 Little Hill, Lancaster, PA 17602 c/o Steve Young on 2/20/2021 at
7-45am and saw a female taking package in from porch when pulling up but then would not
open door for server when he knocked, she said it was the residence of Steve Young and to just
to leave papers on porch which server legally could not do.

Attempted to serve at 202 Little Hill, Lancaster, PA 17602 c/o Steve Young on 2/24/2021 at
1:05pm but got no answer at residence.

Attempted to serve at 202 Little Hill, Lancaster, PA 17602 c/o Steve Young on 3/01/2021 at
4:45pm but got no answer at residence.

Attempted to serve at 202 Little Hill, Lancaster, PA 17602 c/o Steve Young on 4/15/2021 at
8:30pm but got no answer at residence.

I certify that I have no interest in the above action, am of legal age, and that within the boundaries of the state where
service was effected, I was authorized by law to perform said service. 4

 
   
    

Date: 4/19/2021

oseph Valentine

Swoyn to and si bscribed before me on this

 

 
Case 5:20-cv-06297-JMG Document 25 Filed 04/19/21 Page 9 of 9

CERTIFICATE OF SERVICE
I hereby certify that on the date indicated below, a true and correct copy of the foregoing
was served by email and CM/ECF on the following:

Matthew Mark Hennesey, Esquire
Barley Snyder LLP

126 East King Street

Lancaster, PA 17601

mhennesey(@barley.com

SEMANOFF ORMSBY
GREENBERG & TORCHIA, LLC

BY:  /s/ Stephen C. Goldblum
STEPHEN C. GOLDBLUM
DATE: April 19, 2021

{02147564;v2 }
